Name: Decision of the EEA Joint Committee No 107/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  communications
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(07)Decision of the EEA Joint Committee No 107/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0013 - 0014Decision of the EEA Joint CommitteeNo 107/1999of 24 September 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 65/1999 of the EEA Joint Committee of 28 May 1999(1).(2) Commission Decision 98/515/EC of 17 June 1998 on a common technical regulation for the pan-European integrated services digital (ISDN) basic access (amendment 1)(2), is to be incorporated into the Agreement.(3) Commission Decision 98/518/EC of 17 June 1998 on a common technical regulation for ISDN packet mode using ISDN primary rate access(3), is to be incorporated into the Agreement.(4) Commission Decision 98/520/EC of 17 June 1998 on a common technical regulation for the pan-European integrated services digital network (ISDN) primary rate access (amendment 1)(4), is to be incorporated into the Agreement.(5) Commission Decision 98/521/EC of 17 June 1998 on a common technical regulation for ISDN packet mode using ISDN basic access(5), is to be incorporated into the Agreement.(6) Decision 98/515/EC repeals Commission Decision 97/346/EC of 20 May 1997 on a common technical regulation for the pan-European integrated services digital network (ISDN) basic access and Commission Decision 94/797/EC on a common technical regulation for the pan-European integrated services digital network (ISDN) basic access. Decision 97/346/EC is incorporated into the Agreement and is consequently to be repealed under the Agreement and Decision 94/797/EC was repealed in the EEA by Decision No 117/98 of the EEA Joint Committee of 18 December 1998.(7) Decision 98/520/EC repeals Commission Decision 97/347/EC on a common technical regulation for the pan-European integrated services digital network (ISDN) primary rate access(6) and Commission Decision 94/796/EC on a common technical regulation for the pan-European integrated services digital network (ISDN) primary rate access(7). Decision 97/347/EC is incorporated into the Agreement and is consequently to be repealed under the Agreement and Decision 94/796/EC was repealed in the EEA by Decision No 117/98 of the EEA Joint Committee of 18 December 1998,HAS DECIDED AS FOLLOWS:Article 11. The following point shall be inserted after point 4zh (Commission Decision 97/751/EC) in Chapter XVIII of Annex II to the Agreement:"4zi. 398 D 0515: Commission Decision 98/515/EC of 17 June 1998 on a common technical regulation for the pan-European integrated services digital (ISDN) basic access (Amendment 1) (OJ L 232, 19.8.1998, p. 7)."2. The following point shall be inserted after point 4zk (Commission Decision 98/517/EC) in Chapter XVIII of Annex II to the Agreement:"4zl. 398 D 0518: Commission Decision 98/518/EC of 17 June 1998 on a common technical regulation for ISDN packet mode using ISDN primary rate access (OJ L 232, 19.8.1998, p. 14)."3. The following points shall be inserted after point 4zm (Commission Decision 98/519/EC) in Chapter XVIII of Annex II to the Agreement:"4zn. 398 D 0520: Commission Decision 98/520/EC of 17 June 1998 on a common technical regulation for the pan-European integrated services digital network (ISDN) primary rate access (Amendment 1) (OJ L 232, 19.8.1998, p. 19).4zo. 398 D 0521: Commission Decision 98/521/EC of 17 June 1998 on a common technical regulation for ISDN packet mode using ISDN basic access (OJ L 232, 19.8.1998, p. 22)."Article 2The texts of point 4ze (Commission Decision 97/346/EC) and point 4zf (Commission Decision 97/347/EC) in Chapter XVIII of Annex II to the Agreement shall be deleted.Article 3The texts of Decisions 98/515/EC, 98/518/EC, 98/520/EC and 98/521/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 25 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 284, 9.11.2000, p. 49.(2) OJ L 232, 19.8.1998, p. 7.(3) OJ L 232, 19.8.1998, p. 14.(4) OJ L 232, 19.8.1998, p. 19.(5) OJ L 232, 19.8.1998, p. 22.(6) OJ L 148, 6.6.1997, p. 24.(7) OJ L 329, 20.12.1994, p. 1.